Citation Nr: 1117709	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Edward M. Farmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the RO in Columbia, South Carolina granted service connection for PTSD and assigned an initial 10 percent rating for this disability.  On the following day in December 2008, the RO in Cleveland, Ohio notified the Veteran of the decision.  

During the pendency of the appeal, an increased evaluation from 10 percent to 30 percent was granted by a November 2009 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

In the current appeal, the Veteran testified before the undersigned Veterans Law Judge at a January 2011 videoconference hearing.  A transcript has been associated with the file.  The Veteran submitted additional evidence at the time of his videoconference hearing.  The Veteran has waived initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may proceed to adjudicate his appeal.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity, deficiencies in most areas or total occupational and social impairment.
2.  The schedular evaluation for PTSD is adequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2008 fully satisfied the duty to notify provisions, including notice of the degree of disability, with respect to the underlying claim for service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In any event, the instant claim arises from the granted claim for service connection.  No further VCAA notice is required with respect to the downstream increased rating issue.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran reported during his hearing before the undersigned that he was not presently in treatment for his PTSD.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time because an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In the current appeal, the Board acknowledges that the claims file was not reviewed at the time of the original examination in June 2008, but was reviewed for a July 2008 addendum.  No changes to the original report were found necessary.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his PTSD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (e.g. maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Here, the Veteran was seen for a social work assessment in September 2007.  The Veteran indicated that he was enrolling at the VA Medical Center at the urging of a Vietnam buddy.  The Veteran had good personal grooming with casual dress.  The Veteran was alert and oriented times three, with a depressed mood and flat affect.  The Veteran appeared somewhat gruff and was not easily engaged during the appointment.  The Veteran was tearful and unable to make eye contact when discussing his military experience.  There was no suicidal or homicidal ideation and no lethality indicated toward self or others.  The Veteran was recently divorced.  The Veteran reported two children and four grandchildren.  He reported that he did not have contact with his children or grandchildren.  He reported being a truck driver with numerous employers.  The Veteran noted a lack of friends and family, stating he likes to be alone.  He reported strong periods of anger, with difficulty being in groups of people and avoiding contact with others.

The Veteran was seen by a psychiatrist for PTSD in November 2007.  The Veteran reported working as a driver hauling new commercial vehicles from the production plant to their destinations.  The Veteran did not have a house or apartment, renting out a motel room.  He reported keeping some things in storage.  The Veteran reported his divorce again.  He indicated that he had separated from his wife four or five years before.  The Veteran reported some of his experiences in Vietnam.  The Veteran indicated that his main complaint was sleeping difficulty.  The Veteran had tried one medication, but stopped it due to side effects.  The Veteran reported that he had not had any treatment for PTSD.  The Veteran reported that his children had borne the brunt of his symptoms.  The Veteran discussed possible medications.  The Veteran was awake, alert and cooperative.  He did not seem too anxious or depressed.  The psychiatrist gave a GAF score between of 50-55.  

The Veteran was seen by the same psychiatrist in February 2008.  The Veteran reported nightmares, flashbacks and trouble sleeping.  The Veteran reported that the medication helped some.  The examiner assigned a GAF score of 53.  

The Veteran's remaining VA treatment records show that he has been seen for a number of physical ailments.  The Veteran has not been noted to have inappropriate behavior, judgment, insight, speech, or grooming in these records.  

The Veteran was seen for his only VA examination in June 2008.  The report indicates that the Veteran had only been seen twice by a psychiatrist, but that medication had helped with his symptoms.  The Veteran was not participating in therapy at that time.  The Veteran reported having been married for 32 years before divorcing his wife.  He attributed his divorce to "simply growing apart."  The Veteran denied any current romantic relationships.  The Veteran indicated that he had two adult children, who lived in different states.  He reported good relationships with them.  The Veteran reported having few friends and his best friend had recently died.  His attitude towards social interactions appeared apathetic and he admitted to being somewhat guarded around others due to trust problems.  The Veteran denied any leisure activities, saying that he was either driving (working) or sleeping.  He also reported that he did not have a home, preferring to live in motels.  The Veteran denied any history of suicide attempts.  The Veteran reported that he had been in many bar fights following separation from service, but the last had occurred several years before the examination.  The Veteran reported heavy alcohol use when younger, but described his current drinking as 2-3 beers per year.  

According to the mental status evaluation, the Veteran was alert and oriented times three.  He was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  The Veteran's speech was unremarkable except he often gave vague answers.  The Veteran's attitude was cooperative, friendly and attentive.   The Veteran's mood was good and his affect appropriate.  The Veteran had mildly impaired attention on testing.  His thought process and content were unremarkable, though he had some poverty of thought.  The Veteran had no delusions or hallucinations.  The Veteran understood the outcome of his behavior and understood that he had a problem.  The Veteran reported some sleep impairment due to nightmares.  The Veteran did not have inappropriate, obsessive or ritualistic behaviors, panic attacks, or homicidal thoughts.  The Veteran's impulse control was good, within episodes of violence several years prior.  The Veteran was vague when asked about suicidal ideation.  The Veteran denied feeling hopeless and there were no indications of suicidal thoughts.  On testing, the Veteran's memory was intact in immediate, recent and remote areas.  The Veteran reported chronic PTSD symptoms, occurring several times per week.  The Veteran reported that his family "took a lot of abuse" due to his behavior.  The Veteran reported difficulty controlling his anger and behavior around them.  The Veteran admitted being abusive towards his wife and children.  The Veteran reported giving up previously enjoyed activities such as hunting.  The Veteran provided an employment history.  The Veteran reported working as a truck driver.  His current employment had lasted between two and five years.  He reported missing only one week of work in the previous twelve months.  The Veteran reported that he had worked as a truck driver for over thirty years but for seven or eight different companies.  The Veteran denied ever being fired but left jobs due to conflicts with supervisors.  The examiner assigned a GAF score of 65.  

The Veteran's representative submitted an August 2008 reprimand from the Veteran's employer.  The Veteran had two incidents of rude behavior toward client dealerships.  The Veteran had an August 2007 complaint against him for a drive unit delivered with evidence of smoking, grease contamination in the cab and preventable damage to the fuel tank, steps, frame rails, etc.  The report is partial, but indicates prior complaints in 2006.  The reprimand was the result of rude behavior toward someone in 2008, when the Veteran improperly disposed of trash when asked to do so.  

The Veteran's December 2008 Notice of Disagreement and January 2010 VA Form 9 contained no specific argument regarding the Veteran's level of functioning.

The Veteran submitted lay statements from friends in January 2011.  The first, from H.C., states that he and the Veteran had served together in Vietnam.  The Veteran and he spoke every two or three months.  The Veteran would stop to see him when driving through Oklahoma.  H.C. indicated that he was unaware of the Veteran having many other real close friends.  H.C. indicated that the Veteran does not trust a lot of people and there are still things he does not discuss.  The Veteran had gotten divorced and seemed depressed after he got divorced.  The Veteran also does not trust VA.  The Veteran lives by himself in a house in the country and told H.C. that he did not want or need a roommate because he did not want the company.  The Veteran enjoys being a truck driver because he is a loner.  H.C. also stated that being around oriental persons brought back memories of Vietnam for the Veteran and he refers to oriental persons by racist names.  The second lay statement was from J.S.  J.S. reported that he knew the Veteran during high school and after.  They are members of the American Legion and J.S. sees the Veteran there occasionally.  J.S. stated that he and the Veteran occasionally talk about Vietnam while at the Legion, if only Marine veterans are present.  The Veteran is suspicious and does not trust anyone he does not know.  J.S. indicated that he and the Veteran are not close friends and that he was unaware of any close friends the Veteran has.  J.S. indicated that the Veteran was not a danger to himself but had been involved in bar fights in the past.  The Veteran was also very opinionated.

The Veteran also testified before the undersigned Veterans Law Judge regarding his symptoms.  The Veteran indicated nightmares every night about Vietnam.  The Veteran reported that he has a short temper and that he gets into fights.  The Veteran was not clear whether these are physical or verbal.  The Veteran reported that he lost prior truck driving jobs due to conflicts with supervisors.  He also reported similar difficulties with his current supervisor.  The Veteran reported daily flashbacks of Vietnam and depression on a daily basis.  The Veteran also reported panic attacks.  The Veteran also indicated that he had not sought treatment in the previous year due to his work.  The Veteran indicated that his symptoms were not significantly changed since his VA examination, with clearer dreams and being a little more argumentative.

The Board finds that the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  The Veteran has received GAF scores of 50-55, 53 and 65, all indicating moderate or mild difficulty.  The Veteran lives independently, maintains appropriate grooming and hygiene, and is responsible for himself and his property.  The Veteran's employment appears to require a high degree of independent functioning, not merely in the manual task of driving trucks, but in the inevitable contact and interaction that must occur while traveling.  The Veteran has some episodes of violence, but these all appear to have occurred years prior to the date of service connection, whether bar fights or abusive behavior toward his family.  The Veteran has difficulty at work, but maintains employment and has done so for decades.  

Further, the Veteran does not have panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, or currently impaired judgment or impaired abstract thinking.  He has no delusions or hallucinations beyond the flashback symptoms of PTSD.  The Veteran communicates normally, with neither medical examiners nor his buddy statements showing any evidence of circumstantial, circumlocutory, or stereotyped speech.  The Veteran has some difficulty in establishing and maintaining effective work and social relationships but had missed only one week of work in the twelve months prior to his VA examination and continues his employment, despite the reprimand.  While the Veteran testified before the undersigned that he had lost jobs due to conflicts with supervisors, he had previously told treating physicians that he left prior employers voluntarily.  In this regard, the Board notes that the Veteran has reported numerous employers over the course of three decades, not multiple employers within the same calendar year.  The Veteran has little relationship with his family, but has some acquaintances with whom he socializes.  While the Veteran has no apparent close friends, his ability to function in social settings remains intact.  

Accordingly, on the whole, the Board finds that the Veteran's PTSD symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Thus, the Board concludes that the criteria for a rating in excess of 30 percent have not been met.  See 38 C.F.R. § 4.130.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The General Formula for Rating for Mental Disorders is based on a non-exhaustive list of disability symptoms.  See Mauerhan.  The formula is a totality of circumstances test, designed to accommodate a variety of behavioral symptoms.  The Veteran has not identified any symptoms of PTSD which are not behavioral.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Moreover, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In the present appeal, the Board notes that the Veteran is presently employed, has not argued that he should not be employed to his service-connected PTSD, and has not submitted any evidence that he is unemployable.  In addition, the remaining evidence of record does not suggest that the Veteran is unemployable by reason of his PTSD.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for an initial rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


